EXHIBIT 10.29

 

2600 Campus Drive

San Mateo, California 94403

Tel +1-650-356-4000

Fax +1-650-356-4001

San Mateo, California 94403

www.bluemartini.com

 

LOGO [g56113g30d32.jpg]

 

March 19, 2004

 

Bob Cell

2110 Park

Palo Alto, CA 94306

 

Dear Bob,

 

This letter sets forth the substance of the separation agreement (the
“Agreement”) that Blue Martini Software, Inc. (“Blue Martini”) is offering to
you to aid in your employment transition.

 

1. Separation.    Your final day of employment at Blue Martini was February 17,
2004 (the “Separation Date). If you participate in any organizations through
your work with Blue Martini, you must resign from those positions unless
otherwise directed by the Company in writing.

 

2. Accrued Salary and Paid Time Off.    On the Separation Date, Blue Martini
paid you all accrued salary (including refund of your current ESPP balance if
applicable), and all accrued and unused PTO earned through the Separation Date,
subject to standard payroll deductions and withholdings.

 

3. Separation Payment.    If you sign and return this Agreement, Blue Martini
will pay you a lump sum of $275,000, which is equivalent to six (6) months of
your base salary (in effect as of the Separation Date) and target bonus, subject
to standard federal and state deductions and withholdings. This amount will be
paid upon Blue Martini’s receipt of the signed Agreement.

 

4. Health Insurance.    If you sign this Agreement and timely elect COBRA
coverage, the Company will reimburse your COBRA payments for six (6) months. You
may continue your benefits beyond such date at your own expense to the extent
provided by the federal COBRA law (or, if applicable, state insurance laws) and
Blue Martini’s current group health insurance policies. Please note: You should
have received the enrollment package from COBRA Management Solutions (CMS) in
late-January 2004 at the latest. If you have not received the enrollment package
from CMS, you must contact them at 1-866-517-7580. Blue Martini is not
responsible for enrolling you in continuation of your benefits under COBRA; this
is something you must take care of yourself through CMS. Details concerning your
flexible spending account and 401(k) plan account, if applicable, have already
been provided to you in your exit interview. Please refer to the Separation
Overview for instructions on how to register for COBRA and information about
other forms of medical coverage available to you.

 

5. Stock Options.    As set forth in the stock option Closing Statement
previously provided to you with the Separation Agreement dated January 29, 2004,
you were granted an option to purchase shares of Blue Martini’s common stock
pursuant to Blue Martini’s 2000 Equity Incentive Plan (the “Plan”). Under the
terms of the Plan and your stock option grant, vesting ceased as of the
Separation Date. If you sign this Agreement, the Company will accelerate the
vesting of your stock option grant number 003546, dated October 17, 2002 (the
“Option”),



--------------------------------------------------------------------------------

such that 171,328 of the shares subject to the Option will be fully vested as of
the Separation Date (with 32,500 shares remaining unvested). Your grant(s) and
your vesting to date are summarized in the Closing Statement. If you sign and
return this Agreement, you will have twenty-four (24) months from the Separation
Date in which to exercise the vested shares subject to the Option, after which
they will expire; if you do not sign this Agreement, you will have three (3)
months from the Separation Date in which to exercise the vested shares subject
to the Option, after which they will expire. If you purchased early-exercised
shares, Blue Martini has the option to buy back any unvested shares within 90
days of the Separation Date, and will notify you of its decision before the end
of that 90-day period. Please contact Marlene Manzanares at (650) 356-7889 if
you have any questions regarding stock options.

 

6. Employee Stock Purchase Plan.    Blue Martini’s 2000 Employee Stock Purchase
Plan governs the terms and conditions of your participation in and entitlement
to benefits under Blue Martini’s Employee Stock Purchase Plan.

 

7. Outplacement.    To help you in your search for new employment, Blue Martini
will pay up to $5,000 for executive career services rendered to you, to be
provided through Canal Street Talent Management, telephone 650 654 3913.

 

8. Other Compensation or Benefits.    You acknowledge and agree that, except as
expressly provided in this Agreement, you will not receive any additional
compensation, severance or benefits after the Separation Date.

 

9. Expense Reimbursements.    You acknowledge and agree that you have submitted
your final documented expense reimbursement statement reflecting all business
expenses you incurred through the Separation Date. Blue Martini will reimburse
you for these expenses pursuant to its regular business practice.

 

10. Return of Blue Martini Property.    You must return (in good condition) all
Blue Martini equipment, information, and other property in your possession on
your Separation Date. This includes, for example: computers, peripherals, disks,
zip drives, files (electronic and hard-copy), email, sales presentations, notes,
records, business plans and forecasts, financial information, specifications,
credit cards, identification badges, keys, and key-cards. If you have electronic
copies of any Blue Martini proprietary or confidential information stored on
your own personal computer or storage media, you must return those files (which
may include email, documents, spreadsheets, PowerPoint presentations, etc.) to
Blue Martini and destroy any copies left in your possession.

 

11. Proprietary Information Obligations.    You acknowledge your continuing
obligations (both during and after your employment) under your Proprietary
Information and Inventions Agreement, including your obligations not to solicit
Company employees or contractors and not to use or disclose any confidential or
proprietary information of Blue Martini without prior written authorization from
a duly authorized representative of Blue Martini. A copy of your Proprietary
Information and Inventions Agreement is attached hereto as Exhibit A.

 

12. Reference Checks.    In accordance with Blue Martini company policy, Blue
Martini will confirm title and dates of employment only. Requests for
verification of salary must be accompanied by written authorization from you.
All requests for reference checks must be forwarded to HR Operations.

 

13. Confidentiality.    You and Blue Martini agree to hold the provisions of
this Agreement in strictest confidence and not to publicize or disclose them in
any manner whatsoever; provided, however, that: (a) you may disclose this
Agreement in confidence to your immediate family; (b) the parties may disclose
this Agreement in confidence to their respective attorneys, accountants,
auditors, tax preparers, and financial advisors; (c) Blue Martini may disclose
this Agreement as necessary to fulfill standard or legally required corporate
reporting or disclosure requirements; and (d) the parties may disclose this
Agreement insofar as such disclosure may be necessary to enforce its terms or as
otherwise required by law. In particular, and without limitation, you agree not
to disclose the terms of this Agreement to any current or former Blue Martini
employee.



--------------------------------------------------------------------------------

14. Nondisparagement.    Both you and Blue Martini agree not to disparage the
other party, and the other party’s officers, directors, employees, shareholders
and agents, in any manner likely to be harmful to them or their business,
business reputation or personal reputation; provided that both you and Blue
Martini will respond accurately and fully to any question, inquiry or request
for information when required by legal process.

 

15. Release.    In exchange for the payments and other consideration under this
Agreement to which you would not otherwise be entitled, you hereby release,
acquit and forever discharge Blue Martini, its parents and subsidiaries, and its
and their officers, directors, agents, servants, employees, attorneys,
shareholders, successors, assigns and affiliates, of and from any and all
claims, liabilities, demands, causes of action, costs, expenses, attorneys’
fees, damages, indemnities and obligations of every kind and nature, in law,
equity, or otherwise, known and unknown, suspected and unsuspected, disclosed
and undisclosed, arising out of or in any way related to agreements, events,
acts or conduct at any time prior to and including the execution date of this
Agreement, including but not limited to: all such claims and demands directly or
indirectly arising out of or in any way connected with your employment with Blue
Martini or the termination of that employment; claims or demands related to
salary, bonuses, commissions, stock, stock options, or any other ownership
interests in Blue Martini, vacation pay, fringe benefits, expense
reimbursements, severance pay, or any other form of compensation; claims
pursuant to any federal, state or local law, statute, or cause of action
including, but not limited to, the federal Civil Rights Act of 1964, as amended;
the federal Americans with Disabilities Act of 1990; the federal Age
Discrimination in Employment Act of 1967, as amended; the California Fair
Employment and Housing Act, as amended; tort law; contract law; wrongful
discharge; discrimination; harassment; fraud; defamation; emotional distress;
and breach of the implied covenant of good faith and fair dealing.

 

16. Section 1542 Waiver.    YOU UNDERSTAND THAT THIS AGREEMENT INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS. In giving this release, which includes
claims which may be unknown to you at present, you acknowledge that you have
read and understand Section 1542 of the California Civil Code which reads as
follows: “A general release does not extend to claims which the creditor does
not know or suspect to exist in his favor at the time of executing the release,
which if known by him must have materially affected his settlement with the
debtor.” You hereby expressly waive and relinquish all rights and benefits under
that section and any law of any jurisdiction of similar effect with respect to
your release of any unknown or unsuspected claims you may have against Blue
Martini.

 

17. Miscellaneous.    This Agreement, including Exhibit A, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
Blue Martini with regard to this subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations, including (without limitation) the Separation
Agreement between you and the Company dated January 29, 2004. This Agreement may
not be modified or amended except in writing signed by both you and a duly
authorized Blue Martini representative. This Agreement will bind the heirs,
personal representatives, successors and assigns of both you and Blue Martini,
and inure to the benefit of both you and Blue Martini, and your respective
heirs, successors and assigns. If any provision of this Agreement is determined
to be invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement and the provision in question will
be modified by the court so as to be rendered enforceable. This Agreement will
be deemed to have been entered into and will be construed and enforced in
accordance with the laws of the State of California as applied to contracts made
and to be performed entirely within California.



--------------------------------------------------------------------------------

If this Agreement is acceptable to you, please sign below and return the
original signed letter to me; this Agreement will be effective as of the day I
receive the signed original (the “Effective Date”).

 

I wish you good luck in your future endeavors.

 

Sincerely,

 

BLUE MARTINI SOFTWARE, INC.

 

By:

 

/s/    ERAN PILOVSKY

--------------------------------------------------------------------------------

   

Eran Pilovsky

   

Chief Financial Officer

 

Exhibit A—Proprietary Information and Inventions Agreement

 

AGREED:

 

/s/    ROBERT E. CELL

--------------------------------------------------------------------------------

      March 23, 2004

Robert E. Cell

      Date



--------------------------------------------------------------------------------

EXHIBIT A

 

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT